Concurring Opinion by
Justice MAZZANT.
I join the majority opinion in its disposition of issues two and three. I do not join in the majority’s analysis of Norman’s first issue, but I do agree that the trial court’s judgment should be affirmed. Accordingly, I concur in the court’s judgment.
With respect to Norman’s first issue, the record reflects that Norman signed the Temporary Agreed Order Establishing the Parent-Child Relationship in which the trial court found that Norman is the biological father of J.H. and ordered that the parent-child relationship was established between them. Norman did not plead the defense of statute of limitations until over seven months after the trial court signed that order. In my view, Norman waived the defense of limitations. See Mailhot v. Mailhot, 124 S.W.3d 775, 777 (Tex.App.-Houston [1st Dist.] 2003, no pet.) (“To preserve error for appeal, a party who signs a judgment must specify that his agreement with the judgment is as to form, but not as to substance and outcome.”). Accordingly, I would not reach the question of the proper relationship between subsections (a) and (b) of section 160.607 of the family code.